CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


ZEBRA® PARTNERCONNECT PROGRAM




AMENDMENT TO PARTNEREMPOWER™ DISTRIBUTION AGREEMENT


THIS AMENDMENT ("Amendment ") is made on this 7th day of April, 2016 between:
Symbol Technologies, LLC. (formerly known as Symbol Technologies, Inc.), a
corporation formed under Delaware law with an office at One Zebra Plaza
Holtsville, NY 11742 ("Symbol”); and
Zebra Technologies do Brasil – Comércio de Produtos de Informática Ltda., a
company incorporated and organized under the laws of Brazil, with offices at Av.
Magalhães de Castro, 4800, sala 72-A, Cidade Jardim, CEP 05676-120, São Paulo,
SP (“Zebra Brazil”)
(collectively “Zebra” or “Zebra Technologies”)
And
ScanSource, Inc., a company incorporated in South Carolina, with its registered
office at 6 Logue Court, Greenville, South Carolina 29615 (“ScanSource").
ScanSource Latin America, Inc. a ScanSource Affiliate incorporated in Florida,
whose registered business address is 1935 NW 87 Avenue, Miami, Florida 33172
(“ScanSource Latin America”)
CDC Brazil Distribuidora de Technologias Especiais Ltda., a ScanSource Affiliate
incorporated and organized under the laws of Brazil, with offices in the City of
São José dos Pinhais, State of Paraná, at Avenida Rui Barbosa, 2529, Módulos 11
and 12, Bairro Jardim Ipê, CEP: 83055-320, enrolled with the Taxpayer Register
(CNPJ/MF) under No. 05.607.657/0001-35 (“ScanSource Brazil”)


SCANSOURCE DE MEXICO S. DE R.L. DE C.V., a ScanSource Affiliate incorporated in
Mexico, whose registered business address is Calle 4 No. 298, Colonia
Franccionamiento Industrial Alce Blanco, Naucalpan de Juarez, Estado de México
53370 (“ScanSource Mexico”)


(Collectively “Distributor”)


Zebra Technologies and the Distributor are referred to collectively as “Parties”
and individually as a “Party”.


WHEREAS:
(A)
Symbol and ScanSource have entered on February 12, 2014 into a distribution
agreement (as amended) which relates to Zebra Technologies Enterprise Visibility
and Mobility (“EVM”) products and services, and which as acknowledged by the
Parties by entering into this Amendment, is in full force and effect and valid
as when this Amendment is executed (the "Distribution Agreement");

(B)
Motorola Solutions Ltda. was a party to Schedule 4A (Participation Agreement) of
the Distribution Agreement, which covers the sale of Products and Services in
Brazil (the “Participation Agreement”);

(C)
The Participation Agreement was assigned from Motorola Solutions Ltda. to Zebra
Brazil with an effective date of October 27, 2014 following the acquisition of
Motorola Solutions’ Enterprise business by a Zebra Technologies Affiliate;

(D)
Following the integration of Zebra’s existing channel programs, the
PartnerEmpower™ channel program is being discontinued and replaced by a new
integrated channel program Zebra® PartnerConnect, which Zebra is going to launch
on April 11, 2016 or at a later date to be solely determined and publicly
announced by Zebra as the Program go-live date (the “Effective Date”);






--------------------------------------------------------------------------------





(E)
Distributor desires to be transitioned to the Program (as defined in section 1.1
below) with effect from the Effective Date, and Zebra has agreed to include
Distributor in the Program.

(F)
The Parties wish to adapt the terms of the Distribution Agreement to create a
suitable contractual framework within which to continue trading under the
Program as related to Zebra EVM products and services only.

(G) Zebra Technologies Asset Identification and Tracking (“AIT”) products and
services, shall not be within the scope of the Distribution Agreement and this
Amendment.
THEREFORE, in consideration of the mutual covenants and promises, and subject to
the terms and conditions of the Distribution Agreement and this Amendment,
Distributor and Zebra have agreed with the following amendments to the
Distribution Agreement, which is renamed to PartnerConnect EVM Distribution
Agreement (and herein the “Agreement”) as of the Effective Date.


1.1
Definitions.

    
“Program” when used in the Agreement, shall mean the Zebra® PartnerConnect
program including without limitation its requirements, benefits, terms and
criteria, as amended from time to time by Zebra Technologies. Any reference to
the PartnerEmpower™ program is deemed to be changed to the Zebra PartnerConnect
program. All “Motorola Solutions” references in the Agreement (including its
Schedules and amendments) will be replaced with “Zebra” and all “Motorola
Solutions, Ltda.” references in the Agreement (including its Schedules and
amendments) will be replaced with “Zebra Brazil”.


‘‘Web Site(s)’’ or “Site” when used in the Agreement, shall mean the Zebra
business-to-business e-commerce web sites and other web portals including
without limitations www.zebra.com, www.zebra.com/partnerconnect-tc or any
equivalent website thereof. The
www.motorolasolutions.com/partnerempoweradditionaltermsandconditions website and
any documents posted thereon will not be valid for transactions conducted under
the Agreement following the Effective Date.
1.2
Warranty. In Section 13 (“Warranty”) the reference to the Standard Warranty
Statement posted at:
www.motorolasolutions.com/partnerempoweradditionaltermsandconditions (the
“Site”), will be replaced with the new Zebra Consolidated Global Limited
warranty posted at www.zebra.com/partnerconnect-tc or any equivalent website
thereof.



1.3
End User License Agreement. Since Zebra Technologies has revised its End User
Software License Agreements, any reference to Motorola Solutions’ End-User
Software License Agreement is replaced with the reference to the End User
License Agreements posted at www.zebra.com/partnerconnect-tc or any equivalent
website thereof.



1.4
Purchase and Sale of Services. The “Motorola Services Contract” governing the
purchase and sale of services by Distributor shall be referred to as the “Zebra
Services Contract” and will consist of the documents posted at
www.zebra.com/partnerconnect-tc (or any equivalent website thereof) under Sale
of Services (break/fix services and Other services/Professional Services Terms)

  
1.5
Trademarks. The provision entitled MOTOROLA SOLUTIONS TRADEMARKS AND SERVICE
MARKS will be deleted in its entirety and replaced with the following:

                                                                                                          
1.5.1     Distributor acknowledges that ZEBRA, the stylized ZEBRA head, the
Products and Services names, and the Zebra channel partner identifiers
(collectively, the “Trademarks”) are trademarks or registered trademarks of
Zebra and/or its Affiliates. As long as Distributor complies with the Program
and this Agreement, Zebra and/or its Affiliates hereby authorizes and grants to
Distributor a non-exclusive, non-transferrable, non-assignable, revocable
license to use and display the Trademarks in promotional and advertising
materials used by Distributor solely to promote the sale of Products and
Services in the Territory. Distributor may only use those Trademarks that
identify the Products and Services Distributor is authorized to sell.
1.5.2     Distributor shall comply with all guidelines regarding the use of the
Trademarks published by Zebra on Zebra’s website, or made available to
Distributor upon written request. Zebra may revise such guidelines from time to
time in its





--------------------------------------------------------------------------------





sole and absolute discretion by posting on the Program website. From time to
time, Zebra may reasonably request, and Distributor shall provide, copies of
materials bearing Trademarks for purposes of verifying their quality and
compliance with Zebra’s guidelines and the terms of this provision.
1.5.3     Distributor acknowledges and agrees that it has no right, title or
interest in or to any of the Trademarks, and understands, accepts and agrees
that its usage of the Trademarks, including all goodwill and any additional
value created by such usage of the Trademarks, shall inure solely to the benefit
of Zebra and/or its Affiliates.  Without limiting the foregoing, Distributor
hereby assigns to Zebra and/or its Affiliates all right, title and interest in
the Trademarks, together with the goodwill attaching thereto, which may inure to
Distributor in connection with the Program and this Agreement or from
Distributor’s use of the Trademarks hereunder. Nothing in this Agreement shall
be construed as granting to Distributor any right, title or interest in or to
the Trademarks other than the rights expressly granted hereby to use and display
the Trademarks.
1.5.4     Distributor shall not (i) remove, alter or modify the Trademarks, or
other trademarks, proprietary notices, labels, or other identifying marks placed
by, or on behalf of, Zebra and/or its Affiliates on the Products or associated
packaging, manuals or other associated materials; (ii) add its brand name,
trademark or any other mark, label or proprietary notice to any Product without
Zebra’s express written authorization; (iii) use or incorporate any of the
Trademarks or similar names or marks, or names or marks likely to cause
confusion, or any limitation or variant of the foregoing, as part of any
product or service name, any trade name under which Distributor conducts
business, or any business name, or any domain name; (iv) create sub-brands under
any of the Trademarks, or otherwise combine any of the Trademarks with any other
text, trademark, trade name, domain name or other designation or origin; (v)
attempt to register or cooperate in any effort by any third party to register
anywhere in the world in connection with any products or services any Trademarks
or any trademarks, service marks, domain names or trade names containing the
Trademarks or that are similar to the Trademarks or likely to cause confusion
with the Trademark; (vi) challenge or participate in any challenge of Zebra’s
and/or its Affiliates’ rights in the Trademarks or the registration thereof; or
(vii) do anything else inconsistent with Zebra’s and/or its Affiliates’
ownership of the Trademarks.


1.5.5     Distributor shall: (i) immediately discontinue any advertising,
practice or use deemed by Zebra to have misleading, deceptive or detrimental
effect; (ii) convey to Zebra and/or its Affiliates any domain names which
Distributor owns or controls that incorporate any of the Trademarks; and (iii)
provide any assistance and cooperation as may be reasonably requested by Zebra
and/or its Affiliates, including without limitation, execution of documents to
protect Zebra’s and/or its Affiliates’ trademark rights.


1.5.6     Distributor hereby authorizes and grants to Zebra and/or its
Affiliates a non-exclusive, revocable license to use and display Distributor’s
trade names, trademarks and logos in presentations and on the Website for the
sole purpose of identifying Zebra’s relationship with Distributor.


1.5.7.     Distributor’s rights to use any Trademark under this Section shall
cease upon termination of Distributor’s participation in the Program or as Zebra
otherwise notifies Distributor. Since unauthorized use of intellectual property
would greatly diminish the value of this property and cause Zebra and/or its
Affiliates irreparable harm, Distributor acknowledges that Zebra and/or its
Affiliates will be entitled – in addition to any other remedies they may have –
to seek equitable relief to protect their respective intellectual property
rights, including, without limitation, temporary and permanent injunctive relief
without proof of damage.


1.6    Distributor Upfront Discounts Off List Price and Payment Terms.


1.6.1 Distributor’s Upfront discounts off list price will no longer be contained
in Annex 2 to Schedule 2 and in Annex 1 to Schedule 4A of the Agreement and
these Annexes are hereby deleted in their entirety. [*****]
    1.6.2 Payment Terms for Latin America
Notwithstanding anything to the contrary contained in the Agreement and the
Participation Agreement of even date hereof between the parties to this
Amendment and SCANSOURCE DE MEXICO S. DE R.L. DE C.V., unless otherwise agreed
to in writing by Zebra, all payments (including for services) are strictly net
and shall be due in full, in a Zebra bank account on or before: [*****]


1.7
Term and Termination. This Amendment may be terminated at any time by either
Party in accordance with the termination provisions contained in the Agreement.
The Amendment shall not have an Initial Period.






--------------------------------------------------------------------------------







1.8
Governing Law and Dispute Resolutions. The terms of the Governing Law and
Dispute Resolution provisions of the Agreement will apply to this Amendment.



1.9
Flow Down Provisions. The Flow Down Requirements posted on Distributor website
in accordance

with Section 6 of the Agreement will be replaced with the requirements included
in Attachment 1 to this Amendment.


2.0
Notices. The paragraphs included in section 8.1 of the Participation Agreement
to indicate Zebra Brazil’s addresses to receive notices under the Participation
Agreement are hereby replaced with the following paragraphs:



If to Zebra Technologies:


Zebra Technologies International, LLC
3 Overlook Point, Lincolnshire, Illinois 60069
Attention: Vice President, NA Channel Sales
Telephone: (847) 793-2765
Facsimile: (847) 353 2966


With a copy to:


Zebra Technologies Corporation
3 Overlook Point, Lincolnshire Illinois 60069
Attention: Law Department




If to Zebra Brazil:


Zebra Technologies do Brasil – Comércio de Produtos de Informática Ltda
Attention: Departamento Legal
Av. Magalhães de Castro, 4800, sala 72-A
Cidade Jardim, São Paulo, SP
CEP 05676-120


With copy to:
Zebra Technologies do Brasil – Comércio de Produtos de Informática Ltda
Attention: Legal Department
3100 SW 145th Avenue Suite 340
Miramar, FL 33027
United States    


2.1 General.


2.1.1 Except as specifically stated in the Amendment, the terms of the Agreement
are in all other aspects ratified, confirmed, and shall continue in full force
and effect under the new agreement name ‘PartnerConnect EVM Distribution
Agreement’.


2.1.2 The definitions used herein shall have the meaning assign thereto in the
Agreement, unless otherwise expressly stated herein.
2.1.3 In the event that there is a conflict in the interpretation of any
provision in the Agreement with anything in this Amendment, the terms of this
Amendment shall prevail.
2.2
Signature Counterparts. This Amendment and any further amendments or addenda to
the Agreement, may be executed in two or more of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
A facsimile copy or computer image, such as a PDF or tiff image, of a signature
shall be treated as and shall have the same effect as an original signature.  In
addition, a true and correct facsimile copy or computer image of this Amendment






--------------------------------------------------------------------------------





and any further amendment or addenda to the Agreement shall be treated as and
shall have the same effect as an original signed copy of such document.
2.3
The Named End-User Accounts Excluded from Distributor in Latin America and the
Caribbean

As listed in Section 4 of Schedule 1 of the Agreement are hereby removed
entirely. Effective on the Effective Date, Distributor will no longer have the
obligation of refraining from selling Products to resellers attempting to resell
them to the end users listed in such section.


2.4
PartnerConnect Channel Program Changes. Nothing contained in Zebra’s
PartnerConnect Channel Program shall modify, without Distributor’s prior written
consent, the following terms of the Agreement as may have been amended in
relevant part: Section 8 – Terms and Conditions of Sale.



IN WITNESS HEREOF, the parties have executed this Amendment under hand on the
date first above written.
SYMBOL TECHNOLOGIES, LLC.      SCANSOURCE, INC.
 
By:      /s/ Thomas E. Sheahen        By:     /s/ Buck Baker    
Name:     Thomas E. Sheahen        Name:     Buck Baker    
Title:     VP NA Channel Sales        Title:     WW President,
Barcode/Security    
Date:     4/25/16        Date:     7 Apr. 2016    


ZEBRA TECHNOLOGIES DO BRASIL
CDC BRASIL DISTRIBUIDORA DE

– COMÉRCIO DE PRODUTOS DE
TECNOLOGIAS ESPECIAIS LTDA.

INFORMÁTICA LTDA.     


By:      /s/ [illegible]        By:     /s/ Gerald Lyons    
Name:     [illegible]        Name:     Gerald Lyons    
Title:     Director        Title:     Board of Advisors    
Date:     12/4/15        Date:     12/4/16    
SCANSOURCE LATIN AMERICA, INC SCANSOURCE DE MEXICO S. DE R.L. DE C.V.


By:      /s/ Gerald Lyons        By:      /s/ Gerald Lyons    
Name:     Gerald Lyons        Name:     Gerald Lyons    
Title:     Director        Title:     Board of Managers    
Date:     12/4/16        Date:     12/4/16    





--------------------------------------------------------------------------------










ATTACHMENT 1 – FLOW DOWN REQUIREMENTS
(TO BE POSTED ON DISTRIBUTOR WEBSITE PER SECTION 6 OF THE AGREEMENT)
ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO ALL SALES OF ZEBRA TECHNOLOGIES
CORPORATION OR ANY OF ITS SUBSIDIAIRWES’ PRODUCTS AND SERVICES
Below are the Zebra Technologies Corporation and its subsidiaries’ (“Zebra”)
standard terms and conditions (“T&Cs”) which are required to be flowed-down by
ScanSource, Inc. and its affiliates (“SCSC”) to resellers (“Resellers or “you”)
who buy Zebra products and services that are part of Zebra’s Enterprise
Visibility and Mobility ( “EVM”) business (“Products”) from SCSC for further
resale ( directly or indirectly) to end user customers purchasing the Products
for their own use and not for resale (“End Users”). You shall ensure the T&Cs
are part of your (or of any authorized reseller to whom you sell for further
resale to End Users) binding contracts with End Users covering the supply of
Products.
1. Warranty (Hyperlink)
•
Warranty Flow-Down Requirements and Zebra Standard Product Warranty

2. Services Terms and Conditions (Hyperlink)
•
Zebra Sell-Through Terms and Conditions including Break/Fix and Professional
Services Terms

3. Zebra Software Redistribution Provisions (Hyperlink)
•
Software Redistribution Requirements

•
Zebra End User Software License Agreements (EULAs)

4. Sales where the End User is a US Federal Government Entity (Hyperlink)
1. WARRANTIES
WARRANTY FLOW-DOWN REQUIREMENTS AND ZEBRA STANDARD PRODUCT WARRANTY
1.1    Each Product warranty is extended by Zebra to the customer of such
Product who acquires the Product for its own use and not for resale (“End User”)
and not to any reseller of the Product. Any such warranty is not assignable or
transferable from the original End User to any later purchaser. You will provide
the original End User with the appropriate product warranty and, if applicable,
a software license and software warranty before the sale of the Products.
1.2    Products are warranted against defects in workmanship and material under
the terms and for a period as defined by the Product specification data sheet
furnished with each Product at shipment, and in the absence of such data sheet
in accordance with the then current Zebra Consolidated Global Limited Warranty
posted on www.zebra.com/partnerconnect-tc, (or any equivalent website thereof)
for the applicable Product(s), provided the Product remains unmodified and is
operated under normal and proper conditions. The current version of the Zebra
Consolidated Global Limited Warranty is provided herein.





--------------------------------------------------------------------------------





1.3    You may not issue any warranties, guarantees, or licenses that purport to
obligate Zebra to any person or entity other than the applicable warranties or
license specified herein and furnished for the Products by Zebra. To the extent
that you make any warranty or representation to your customers or any other
third party in respect of the Products which is not consistent with Zebra’s
warranty, including without limitation the warranty duration, it is understood
that such representation or warranty shall be made solely for your account and
shall not bind Zebra. You shall indemnify and hold Zebra harmless from and
against any claims, liabilities and expenses (including, but not limited to,
attorney’s fees) asserted against, or incurred by, Zebra resulting from the
making by you of any such representation or warranty and/or any other express or
implied warranty you make.
1.4    THE ZEBRA CONSOLIDATED GLOBAL WARRANTY ATTACHED HEREIN IS THE ONLY
WARRANTY PROVIDED BY ZEBRA, AND ZEBRA AND ITS LICENSORS EXPRESSLY DISCLAIM ALL
OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT. ZEBRA DOES NOT WARRANT THAT THE OPERATION OF THE PRODUCTS WILL
BE UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN THE PRODUCTS WILL BE
CORRECTED. NO ORAL OR WRITTEN REPRESENTATIONS MADE BY ZEBRA OR AN AGENT THEREOF
SHALL CREATE A WARRANTY OR IN ANY WAY INCREASE THE SCOPE OF THIS WARRANTY. ZEBRA
DOES NOT WARRANT ANY PRODUCTS THAT HAVE BEEN OPERATED IN EXCESS OF
SPECIFICATIONS, DAMAGED, MISUSED, NEGLECTED, OR IMPROPERLY INSTALLED.
IN NO EVENT SHALL ZEBRA OR ANY OF THE LICENSORS, DIRECTORS, OFFICERS, EMPLOYEES
OR AFFILIATES OF THE FOREGOING BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL OR SIMILAR DAMAGES WHATSOEVER, DAMAGES FOR LOSS OF BUSINESS
PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION AND THE LIKE,
WHETHER FORESEEABLE OR UNFORESEEABLE, ARISING OUT OF THE USE OR INABILITY TO USE
THE PRODUCTS OR ACCOMPANYING WRITTEN MATERIALS, REGARDLESS OF THE BASIS OF THE
CLAIM AND EVEN IF ZEBRA OR A ZEBRA REPRESENTATIVE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE. THIS LIMITATION WILL NOT APPLY IN CASE OF PERSONAL
INJURY ONLY WHERE AND TO THE EXTENT THAT APPLICABLE LAW REQUIRES SUCH LIABILITY.
2. SERVICES TERMS AND CONDITIONS
ZEBRA ‘SELL-THROUGH’ TERMS AND CONDITIONS INCLUDING BREAK/FIX AND PROFESSIONAL
SERVICES TERMS
2.1. Terms:
For purposes hereof the following terms will have the meaning assigned thereto
herein:
“Break/Fix Services” means services that:
i.    Are performed or delivered on a device that has failed or been damaged to
restore it to the defined specifications, either at a Zebra authorized repair
center or at the End User location.
ii.    Provide preventive maintenance on a device before component or other
failure, and/or
iii.    Provide full access to technical support resources and the right to use
and copy entitled software releases, if any, for the products covered by a
service agreement or warranty. Examples include, without limitation: Service
from the Start, Service Center Bronze, Advance Exchange, Software Support, Flat
Rate Repair and Time & Material (as described in the applicable SDDs).


“Indirect Model” shall mean when you procure the Sell Through Services from
Authorized Distributor(s) for further resale to End Users, only on the Zebra
Services Contract terms.
“Other Services” means any Services other than Break/Fix Services.
“Sell Through Services” shall mean the provision of Services by Zebra (or its
outsourced resources) to End Users.
“Services” shall mean the services delivered by Zebra or its designee.







--------------------------------------------------------------------------------





“Subcontracted Services” shall mean when you are subcontracting Zebra to perform
the Services while maintaining the sole point of contact with the End Users.
“Zebra Services Contract” means:
a.
Those Zebra’s terms and conditions posted at www.zebra.com/partnerconnect-tc, or
any equivalnet website thereof, under the title Break/Fix Services, and when
Other Services are purchased under the title Professional Services Terms ( the
urrent versions provided herein) ; and

b.    Zebra’s standard service description documents (“SDDs”) which define the
scope of the Sell Through Services and the Subcontracted Services. Zebra may at
its option amend the terms posted on this website and the SDDs at any time
without notice.


2.2.    Sell Through Services
2.2.1    Your agreement with SCSC establishes the terms under which you may
procure Services from SCSC for further resale to End Users.


2.2.2
(a)    You agree that you will procure and offer the Sell Through Services only
on the basis of the Indirect Model.

(b)    You acknowledge and agree that:

(i)
the Zebra Services Contract shall be the operative contract between you and End
Users for the procurement and the supply (as applicable) of the Sell Through
Services;

(ii)
any agreement(s) it enters into with End User(s) for the provision of Sell
Through Services will be on the basis of the Zebra Services Contract and Zebra
will be an intended third party beneficiary to such agreement(s); and

in any order acknowledgment issued by you to indicate its acceptance of an End
User’s purchase order for Sell Through Services, you will state: “All purchases
of these services are subject to Zebra terms and conditions posted at
www.zebra.com/partnerconnect-tc, or any equivalent website thereof, or
attached.”
(c)    In the event you do not comply with the terms of sub section 2.2.2(b)
above, and a claim is asserted or brought by an End User against Zebra which
arises out of or is in any way connected to:


(i)
End User’s assertion that the Zebra Services Contract does not regulate the
supply of the Sell Through Services from Zebra to End User; or

(ii)
End User’s exertion of its contractual rights against Zebra where End User has
not entered into the Zebra Services Contract with you and instead is relying
upon different contractual terms (the “Services Claim”),



you agree to defend Zebra in the Services Claim (at Zebra’s request) and to
indemnify and hold Zebra harmless from and against: any costs, settlement,
service credits or similar losses due and/or payable as a result of the Services
Claim; and/or any judgment awarding damages or other remedy against Zebra in the
Services Claim.


2.2.3
Subcontracted Services. You agree that in the event Zebra provides Subcontracted
Services the terms of the Zebra Services Contract will apply.

3. ZEBRA SOFTWARE REDISTRIBUTION PROVISIONS
SOFTWARE REDISTRIBUTION REQUIREMENTS INCLUDING END USER LICENSE AGREEMENTS
(EULAs).
3.1.     Zebra Software.
3.1.1.    The Products contain embedded, pre-loaded, or installed Software.
“Software” means: (i) Zebra proprietary software in object code format, and
adaptations, translations, decompilations, disassemblies, emulations, or
derivative works of such software;





--------------------------------------------------------------------------------





and (ii) any corrections, fixes, modifications, enhancements, new versions and
new releases of the software provided by Zebra; “Documentation” means product
and software documentation that specifies technical and performance features and
capabilities, together with all materials, knowledge and source code related
thereto and the user, operation and training manuals for the Software (including
all physical or electronic media upon which such information is provided or
derivative works of the foregoing).
3.1 .2    You acknowledge and agree that the Software and Documentation
constitute valuable trade secrets and the confidential and proprietary property
of Zebra. You shall not disclose to any third party (including End Users), or
permit access to any third party to the Software or the Documentation, or to any
portion thereof, except to the extent such access is permitted under an
applicable valid, enforceable and written End User License Agreement as
specified in Section 3.1.3 below (“EULA”) and either entitlement under a valid
Zebra warranty or a Zebra support agreement. When you are advised that a
specific software license, a specific warranty or a specific support terms
apply, you will follow the procedures in connection with the distribution and/or
licensing of the applicable Products and will obtain End User agreement to the
applicable Zebra software license and support agreement(s) prior to delivery
thereof to such End User. You shall not, nor will you permit a third party to,
reverse engineer, translate, decompile, disassemble, decode or use any Software
or Documentation except as may be permitted under the above agreements or as
permitted under applicable law. Title to all Software and Documentation and all
rights in patents, copyrights, trade secrets, and other intellectual property
rights therein, are and shall remain vested in, Zebra, its licensors and
suppliers. There is no grant to any rights in source code. You shall not: (i)
modify, merge, or incorporate any form or portion of the Software or the
Documentation with other program material or create a derivative work therefrom;
or (ii) keep any copies of Software or Documentation after they have been
provided to the End User. You agree to maintain Zebra’s copyright notice on the
Software and Documentation, and to include the same on any authorized copies you
make, in whole or in part. Should any government customer indicate to you,
formally or informally, that said customer believes it has greater rights in
Software or Documentation than Zebra grants under an applicable EULA, you will
notify Zebra immediately. Except as provided herein, these T&Cs shall not be
deemed to grant to you or to End Users either directly or by implication,
estoppel, or otherwise, any license or right under any patents, copyrights,
trademarks or trade secrets of Zebra or any third party.


3.1.3 End User Software License Agreements ( EULAs): You will include the
Zebra’s End-User Software License Agreements available on
www.zebra.com/partnerconnect-tc or any equivalent website thereof, with the
current version provided herein, in all your transactions with End Users
involving Software and Documentation.
4. Transactions with Government
All transactions with any government, governmental or regulatory entity or body,
department, commission, board, agency or instrumentality of the United States of
America and of any state, local or regional division thereof (hereinafter a “US
Governmental Authority”) or any transaction in which a US Governmental Authority
is the End User or is directly or indirectly providing funds for the
transaction, whether through a prime contract or a subcontract thereunder or a
grant or other transaction, shall be subject to the additional terms and
conditions contained in the Transaction with Government, Sales to Government
Attachment, posted at www.zebra.com/partnerconnect-tc or any equivalent website
thereof, with the current version provided herein.
 







